In re Scramuzza, Alfred; Terranova, Patricia; Terranova, Margaret; Key, John M.; Key, Alice Fuselier; Key, John Scott; Key, Shelby Stumpf; Putnam, Floyd H.; Putnam, Chritine P.; Rumold, John L.; Ru-mond, Helen E.; Lafranca, Joseph J., Jr.; Lafranca, Ninette V.; Martin, Louis P.; Lee, Kwong Yet; Lee, Henry; Babin Pauline Landis; Yankovich, Yvonne Babin; Ba-bin, Louis L., Jr.; Piazza, Vivian Babin; Babin, Lawrence L.; Doskey, Robert J.; American Land & Development; Larsen Motor Lines, Inc.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 92-CA-0318; Parish of St. Charles, Twenty-Ninth Judicial District Court, Div. “E”, No. 33,-997 C/W.
The judgment of the court of appeal is reversed insofar as it reverses the district court’s judgment granting defendants a conditional new trial. The judgment of the district court granting a new trial is rein*810stated. Otherwise, the application is denied. Case remanded to the district court for further proceedings.
CALOGERO, C.J., and LEMMON, J., dissent from the order.
CALOGERO, C.J., would grant rehearing.
ORTIQUE, J., not on panel.